Quillian, Judge.
The defendant was tried and convicted of the offense of pointing a gun at. another-. .An appeal was then, filed. Held:
1.. While in conflict there was-, evidence- that the defendant went into- his: home and returned with a shotgun which ■he pointed .aft. three- "dog boys” who had been led to the house by blood hounds; that the defendant stated he would kill them. The evidence was sufficient to support the verdict.
2. The remaining enumeration of error -is without merit.

Judgment affirmed.


Hall, P. J., and Pannell, J., concur.